                       Case 6:18-bk-06821-KSJ           Doc 510     Filed 05/18/21      Page 1 of 2
                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA


                                        PRO MEMO

                                                             05/18/2021 04:00 PM
                                                             COURTROOM 6A, 6th Floor
HONORABLE KAREN JENNEMANN
CASE NUMBER:                                                 FILING DATE:
6:18-bk-06821-KSJ                      7                       10/31/2018
Chapter 7
DEBTOR:               Don Juravin


DEBTOR ATTY:          Amber Robinson
TRUSTEE:              Dennis Kennedy
HEARING:
(ZOOM) Cont. Status Conference and/or in person
1) Trustee's Expedited Motion to Compel Turnover of Sold Assets, production of documents requested by Trustee, compliance
                         with Rules 341 and 1019, and for Sanctions (Doc #442) - follow up on compliance
2) Trustee's Motion to Compel compliance with Rule 2004 subpoena re CPA Hershkowitz (Doc #448) - follow up on compliance
3) Trustee's Motion to Compel compliance with March 9, 2021 Order and for Sanctions (Doc #459) - follow up on compliance
Note: cont. 1/14/20; 3/11/20; 4/15/20; 6/25/20; 8/4/20; 8/17/20; 11/17/20; 3/4/21; 3/24/21; 4/28/21
Converted 3/16/20
341 Scheduled 2/15/21
Amended Order Extending Deadline for Compliance (Doc #473)
Pending:
Debtor's Notice of Compliance (Doc #484)
Trustee's Response to Notice of Compliance (Doc #489)
Trustee's Notice of Filing Inventory (Doc #497)
.

APPEARANCES:: Aldo Bartolone (Debtor Atty); Don and Ana Juravin (Debtors); James Ryan, Bradley Saxton, Lauren Reynolds
(Trustee Atty); Dennis Kennedy (Trustee); Michael Nardella (Natural Vitamins Atty); David Landis (PCS Real Estate Atty); Will
Matthews (Bella Collina Atty); Hal Hershowitz (Accountant); Miriam Suarez (US Trustee Atty);

RULING:
(ZOOM) Cont. Status Conference and/or in person - cont. to May 19, 2021 at 3:00 pm (AOCNFNG);


1) Trustee's Expedited Motion to Compel Turnover of Sold Assets, production of documents requested by Trustee, compliance
with Rules 341 and 1019, and for Sanctions (Doc #442) - follow up on compliance - cont. to May 19, 2021 at 3:00 pm
(AOCNFNG);



2) Trustee's Motion to Compel compliance with Rule 2004 subpoena re CPA Hershkowitz (Doc #448) - follow up on
                                 Case Number 6:18-bk-06821-KSJ                   Chapter 7
                        Case 6:18-bk-06821-KSJ            Doc 510      Filed 05/18/21       Page 2 of 2
compliance - ABATED


3) Trustee's Motion to Compel compliance with March 9, 2021 Order and for Sanctions (Doc #459) - follow up on compliance -
cont. to May 19, 2021 at 3:00 pm (AOCNFNG); (gww).

Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                   Case Number 6:18-bk-06821-KSJ                     Chapter 7
